DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022, 08/09/2021, were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3-10 and 12-17 are objected to because of the following informalities:  
Claims 3-10 and 12-17, line 1 recites “The computer-readable storage medium” and it should be “The non-transitory computer-readable storage medium”. 
Regarding claim 10, Applicant recites, in lines 7-10 of the claim, "responsive to determining that no other mutations conflicting with the mutation have been staged, staging the mutation at the database node; and responsive to determining that no other mutations conflicting with the mutation have been staged, staging the mutation at the database node; ". The same step is being recited twice in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation " the active transaction describing data staged for a record on the database node " in line 9.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 12-17 are dependent claims from claim 11. Therefore, claims 12-17 are rejected based on dependency.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a non-transitory computer-readable storage medium, independent claim 11 recites a non-transitory computer-readable storage medium, independent claim 18 recites a method. Therefore, step 1 is satisfied for claims 1-20.
Step 2A Prong One: the independent claims 1 and 18 recite “determining, based on the retrieved information, that an additional mutation corresponding to an additional transaction has been staged for the record at the database node, the additional mutation conflicting with the mutation” and “aborting … the transaction”. Those steps can be practically performed in the human mind with add or pen and paper. A person of ordinary skill in the art can performed an observation, evaluation, judgment, opinion  on data in order to determine to whether to aborting/eliminating such data.
The independent claim 11,  recites “identifying, based on the retrieved information, a transaction partially executed on a database node of the plurality of database nodes that has expired without being completed” and “rolling back the staged data”, and “committing the staged data to the record at the database node” . A person of ordinary skill in the art can performed an observation, evaluation, judgment, opinion  on data in order to determine to whether to aborting/eliminating such data. Thus, these limitations/steps are construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Therefore, such steps fall within the “mental process” grouping of abstract idea set forth in the 2019 PEG section I, 84 FED. Reg. at 52. The recitation of a computing device in the claims does not negate the mental nature of these limitations because the claim merely uses the computing device as a tool to perform the otherwise mental process. See October Update at section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

Step 2A Prong Two: the independent claims recite the combination of the additional element client computing device and plurality of database nodes to conduct the “determining, based on the retrieved information, that an additional mutation corresponding to an additional transaction has been staged for the record at the database node, the additional mutation conflicting with the mutation OR identifying, based on the retrieved information, a transaction partially executed on a database node of the plurality of database nodes that has expired without being completed See MPEP 2106.05(f). 
The claims further recite “receiving, …, a request to execute a transaction”, “responsive to the request to execute the transaction: retrieving information” (in claim 1 and 18), “retrieving, by the client computing device, information describing transactions”, “resolving, …, the partially executed transaction”, (in claim 11) involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g), the courts found Mere Data Gathering to be insignificant extra-solution activity for multiple cases, for example iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Wherein the obtaining information corresponds to receiving a data record.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computing device. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computing device, accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The recitation of “receiving, …, a request to execute a transaction”, “responsive to the request to execute the transaction: retrieving information” (in claim 1 and 18), “retrieving, by the client computing device, information describing transactions”, “resolving, …, the partially executed transaction” in the independent claims involve the mere gathering of data, which is insignificant extra-solution activity. See MPEP § 2106.05(g), the courts found Mere Data Gathering to be insignificant extra-solution activity for multiple cases, for example iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Wherein the obtaining information corresponds to receiving a data record. The claim is not patent eligible.


The steps in claims 2-10, 12-17 and 19-20 merely expand on the abstract concept. Accordingly, Claims 2-10, 12-17 and 19-20 directed to the same abstract idea. As drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuming (WIPO 2020/113314A1) “Yuming” in view of in view of Sawhney (US 20180121492) “Sawhney”.

Regarding claim 1, Yuming discloses A non-transitory computer-readable storage medium for storing instructions that when executed by a client computing device cause the client computing device (Yuming, see paragraph [0076] and fig.5) to perform steps comprising: 
receiving, by the client computing device, a request to execute a transaction at a database node of a plurality of database nodes of a distributed database system (Yuming, Fig. 5 & [0076]: The system includes a process for executing a transaction and it initiates a data modification operation to start a database transaction, and the transaction will modify the data in the database. The application obtains the next execution statement in the transaction…[0077]: Next, it is determined whether the data operation involves inserting, updating or deleting a record respectively. Thus, the system receives a transaction that modifies the database such as an insert transaction…[000131]: At least some of the embodiments described above allow an application to be directly extended from a single data center application to a globally distributed application, taking advantage of the blockchain technology while at the same time and avoiding the complexity of the blockchain.), the transaction describing a mutation of a record stored at the database node (Yuming, Fig. 5 elements 503a-c & [0077]: In steps 503a, 503b, and 503c it is determined whether the data operation involves inserting, updating or deleting a record respectively. Thus, a mutation or modification is made to a record according to the transaction); and 
responsive to the request to execute the transaction: 
retrieving information corresponding to the record from the database node (Yuming, see paragraph [0050], wherein the blockchain listener service component 108 retrieves the block content, restores the data change log, converts to data change SOL statement and then plays back or executes the corresponding change operation in the query tables 105.
see paragraph [0055], wherein a message queue (MQ) or a shared database event table may be used. The result (retrieving information) will be sent to the MQ or shared event table, and application 101 checks the MQ or event table to get notification. see paragraph [0087], wherein once the request is committed the system generates transaction log.); 
determining, based on the retrieved information, that an additional mutation corresponding to an additional transaction has been staged for the record at the database node, the additional mutation conflicting with the mutation (Fig. 5 & [0080]: In step 506, a record is inserted into the corresponding working table… 
paragraph [0083], wherein  in step 509 it is determined whether the current record in a pending state or has a pending status. A record in a pending state cannot participate in another transaction as that will create a conflict. If there is a conflict between the current transaction and other transactions (the additional mutation) without the blockchain consensus, the current transaction cannot be executed and the transaction fails (step 519). Thus, this is equivalent to aborting the transaction
[0086]: In step 515 the application checks if the current SQL is successfully executed, and if not, the transaction fails. In step 516 the application 101 determines whether to commit the transaction. If there are other transaction commands in the transaction, application 101 returns to step 502 to continue executing the remaining transaction commands. ).
Although, Yuming discloses whether the current record in a pending state or has a pending status. A record in a pending state cannot participate in another transaction as that will create a conflict. If there is a conflict between the current transaction and other transactions without the blockchain consensus, the current transaction cannot be executed and the transaction fails, Yuming fails to explicitly disclose the limitations below.  
Sawhney discloses responsive to determining that the additional mutation has been staged, aborting execution of the transaction (Sawhney,  see paragraph [0021, 0055, 0068], wherein transaction services 103 may also determine whether to commit or abort a pending transaction. See also paragraph [0056], wherein transaction may be in one of three states: a pending state, a committed state, or an abort state. Transaction services 103 updates commit log 104 to track the status of client requests. For example, in response to a client request, transaction services 103 may create a new entry in commit log 104 and set the status to pending. Once the transaction is committed or aborted).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yuming to include the missing limitations, as taught by Sawhney, since doing so would allow the system to ensure that only one consistent state is observed at a given point in time. If a write is committed by one storage client, then the written data is immediately viewable by other storage clients accessing the storage system (Sawhney; paragraphs [0006]).
 
Regarding claim 2, Yuming fails to explicitly discloses the below limitations.
Sawhney discloses wherein aborting execution of the transaction comprises: modifying an active transaction record (ATR) entry for the transaction in an ATR on the distributed database system to indicate the transaction is in an aborted state (Sawhney, see paragraph [0056], wherein in response to a client request, transaction services 103 may create a new entry in commit log 104 and set the status to pending. Once the transaction is committed or aborted, transaction services 103 changes the status (modifying an active transaction record) in the commit log accordingly). Motivation from claim 1 is applied.
 
Regarding claim 3, Yuming in view of Sawhney further disclose wherein the information corresponding to the record includes a set of virtual attributes for the record (Yuming, see paragraph [0041], wherein working tables (virtual attributes) are temporary tables that are created as copies of corresponding original tables that resemble the query tables, with additional status or state fields or columns appended to help manage potential transaction conflicts, and coordinate persisting data in to the database 111 with consensus voting in blockchain… [0078] In step 504, if the request is to insert new data, an insert operation is carried out and the corresponding table name is modified to working tables’ name. Thus, information related to the transaction is recorded and observed), and wherein determining that the additional mutation has been staged comprises: identifying the additional mutation in the set of virtual attributes of the record (Yuming, see paragraph [0041], wherein working tables (virtual attributes) are temporary tables that are created as copies of corresponding original tables that resemble the query tables, with additional status or state fields or columns appended to help manage potential transaction conflicts, and coordinate persisting data in to the database 111 with consensus voting in blockchain… [0078] In step 504, if the request is to insert new data, an insert operation is carried out and the corresponding table name is modified to working tables’ name. Thus, information related to the transaction is recorded and observed). 
 
Regarding claim 4, Yuming in view of Sawhney further disclose wherein the record corresponds to a check-and-set (CAS) value that is updated responsive to modifications to the record (Yuming, see paragraph [0082] In step 508: application 101 executes “select for update” on the work table 103 to lock the related records, so that other transactions cannot modify these records during the execution of the transaction; and to get the status field…[0083]:  In step 509 it is determined whether the current record in a pending state or has a pending status. A record in a pending state cannot participate in another transaction as that will create a conflict... [0084] In step 510, the update SQL is executed. The data is updated to the working table 103, and the state of the record is modified to “pending update”. Thus, the system checks for the status value of the record and process the record further based on the status value), wherein the information corresponding to the record includes a first CAS value indicating the CAS value of the record at a current time (Yuming, [0082] In step 508: application 101 executes “select for update” on the work table 103 to lock the related records, so that other transactions cannot modify these records during the execution of the transaction; and to get the status field…[0083]:  In step 509 it is determined whether the current record in a pending state or has a pending status. A record in a pending state cannot participate in another transaction as that will create a conflict... [0084] In step 510, the update SQL is executed. The data is updated to the working table 103, and the state of the record is modified to “pending update”. Thus, the system checks for the status value of the record and process the record further based on the status value), and wherein determining that the additional mutation has been staged comprises: 
requesting to stage the mutation of the record at the database node using the first CAS value (Yuming, see paragraph [0066], wherein One of the added status (corresponds to CAS values) column represents the transaction state the respective record or row. [0075], wherein a transaction attempting  to modify a record in pending status will thus fail. In other words, a record having a pending status cannot participate in a new transaction); and 
responsive to the CAS value of the record not matching the first CAS value due to having updated to a second CAS value, receiving a rejection of the request to stage the mutation from the database node (Yuming, see paragraph [0066], wherein One of the added status (corresponds to CAS values) column represents the transaction state the respective record or row. [0075], wherein a transaction attempting  to modify a record in pending status will thus fail. In other words, a record having a pending status cannot participate in a new transaction.  [0073] the blockchain adaptation program monitors the blockchain changes and synchronizes the log data in the blockchain to the query tables according to the data recovery rules. When synchronizing data from the blockchain 110, if the data meets the requirements – that is, the original value (first CAS value) matches the corresponding value (second CAS value) in the query tables 105 - then, the record can be restored into the query tables.  For a local node, pending transaction data will be written to working table 103 before consensus but maintained in a pending status. After consensus is reached, the status or state in the working table 103 is changed to a confirmed status. The transaction is rolled back from working table 103 if consensus is not reached.).  

Regarding claim 5, Yuming in view of Sawhney further disclose wherein the transaction describes data for storage in an additional record at an additional database node of the plurality of database nodes (Yuming, Fig. 5 & [0086]: Application determines whether to commit the transaction. If there are other transaction commands in the transaction, application returns to step 502 to continue executing the remaining transaction commands before reaching the commit transaction step. Note that in light of fig.5 the system can determine to write to blockchain, based on the transaction/s, to nodes 110 as shown in fig.1).
Yuming fails to explicitly discloses the below limitations.
Sawhney discloses and wherein the steps further comprise: 
before determining that the additional mutation has been staged (Sawhney, see paragraph [0090-0092], wherein the request may be received before the metadata record for the first transaction is created), staging the data for storage in the additional record at the additional database node (Sawhney, see paragraph [0090-0092], wherein If pending (staging the data), then front-end tier 102 aborts the first write transaction (Operation 408). Metadata records and/or data records generated for the first transaction may be deleted from storage system 100); and 
after determining that the additional mutation has been staged, rolling back the execute the transaction by removing the staged data from the additional database node (Sawhney, see paragraph [0090-0092], wherein If pending (staging the data), then front-end tier 102 aborts the first write transaction (Operation 408). Metadata records and/or data records generated for the first transaction may be deleted from storage system 100).  Motivation from claim 1 is applied.

Regarding claim 6, Yuming further discloses wherein the staged data is a mutation staged in a set of virtual attributes of the additional record (Yuming, see paragraph [0041], wherein working tables (virtual attributes) are temporary tables that are created as copies of corresponding original tables that resemble the query tables, with additional status or state fields or columns appended to help manage potential transaction conflicts, and coordinate persisting data in to the database 111 with consensus voting in blockchain… [0078] In step 504, if the request is to insert new data, an insert operation is carried out and the corresponding table name is modified to working tables’ name. Thus, information related to the transaction is recorded and observed), and wherein rolling back the attempt to execute the transaction further comprises: removing the staged mutation from the virtual attributes of the additional record (Yuming, see paragraph [0041], wherein application 101 rolls back the database transaction and related records in database 111 are restored to the state before the transaction was initiated (removing the staged mutation)).

Regarding claim 7, Yuming discloses wherein the staged data is an insertion staged in a hidden record on the additional database node (Yuming, see paragraph [0041, 0043], wherein working tables 104 (private tables) are temporary tables that are created as copies of corresponding original tables that resemble the query tables, with additional status or state fields or columns appended to help manage potential transaction conflicts), and wherein rolling back the attempt to execute the transaction further comprises: removing the hidden record from the additional database node (Yuming, see paragraph [0041, 0043, 0049], wherein filtering the data change records of the private tables 104. The application 101 rolls back the database transaction and related records in database 111 are restored to the state before the transaction was initiated (removing the staged mutation).). 
  
Regarding claim 8, Yuming fails to explicitly discloses the below limitations.
Sawhney discloses wherein the steps further comprise: after aborting the attempt to execute the transaction, determining if the transaction has not expired (Sawhney paragraph [0104], wherein if the metadata record is in a PENDING state (the step in fig5. Step 508, by determining the metadata is not committed this corresponds to after aborting the attempt to execute the transaction), the auditing process determines whether a threshold amount of time has lapsed. For example, the threshold may be specified in terms of days, hours, minutes, etc. with respect to the start time of the transaction. If the threshold time has not lapsed, then the transaction is not aborted. The threshold may be used to prevent prematurely aborting pending transactions…[0105] If the threshold time has lapsed, then the auditing process aborts the pending transaction (Operation 512)); and responsive to determining the transaction has not expired, reattempting to execute the transaction at the database node (Sawhney paragraph [0104], wherein if the metadata record is in a PENDING state, the auditing process determines whether a threshold amount of time has lapsed. For example, the threshold may be specified in terms of days, hours, minutes, etc. with respect to the start time of the transaction. If the threshold time has not lapsed, then the transaction is not aborted. The threshold may be used to prevent prematurely aborting pending transactions…[0105] If the threshold time has lapsed, then the auditing process aborts the pending transaction (Operation 512)).  Motivation from claim 1 is applied.



Regarding claim 10, Yuming in view of Sawhney further disclose wherein reattempting to execute the transaction comprises:
retrieving additional information corresponding to the record from the database node (Yuming, see paragraph [0055], wherein a message queue (MQ) or a shared database event table may be used. The result (retrieving information) will be sent to the MQ or shared event table, and application 101 checks the MQ or event table to get notification. see paragraph [0087], wherein once the request is committed the system generates transaction log.); 
determining, based on the retrieved additional information, that no other mutations conflicting with the mutation have been staged for the record at the database node (Yuming, Fig. 5 & [0080]: In step 506, a record is inserted into the corresponding working table… 
paragraph [0083], wherein  in step 509 it is determined whether the current record in a pending state or has a pending status. A record in a pending state cannot participate in another transaction as that will create a conflict. If there is a conflict between the current transaction and other transactions (the additional mutation) without the blockchain consensus, the current transaction cannot be executed and the transaction fails (step 519). Thus, this is equivalent to aborting the transaction
[0086]: In step 515 the application checks if the current SQL is successfully executed, and if not, the transaction fails. In step 516 the application 101 determines whether to commit the transaction. If there are other transaction commands in the transaction, application 101 returns to step 502 to continue executing the remaining transaction commands. ); 
responsive to determining that no other mutations conflicting with the mutation have been staged, staging the mutation at the database node (Yuming, paragraph [0083], wherein  in step 509 it is determined whether the current record in a pending state or has a pending status.); and 
responsive to determining that no other mutations conflicting with the mutation have been staged, staging the mutation at the database node (Yuming, paragraph [0083], wherein  in step 509 it is determined whether the current record in a pending state or has a pending status.); and 
committing the staged mutation to the record at the database node (Yuming, paragraph [0083], wherein In step 517, the transaction is committed and in step 518 a transaction execution log is generated at the database node or other database log synchronization node, and the node identifier is recorded..).

Regarding claim 11, Yuming  discloses A non-transitory computer-readable storage medium for storing instructions that when executed by a client computing device cause the client computing device to perform steps comprising:
retrieving, by the client computing device, information describing transactions executed by client computing devices on a plurality of database nodes (Yuming, fig.1 item 110 represents set of nodes) of a distributed database system (see paragraph [0050] and fig.1, wherein the blockchain listener service component 108 retrieves the block content, restores the data change log, converts to data change SOL statement and then plays back or executes the corresponding change operation in the query tables 105.
see paragraph [0055], wherein a message queue (MQ) or a shared database event table may be used. The result (retrieving information) will be sent to the MQ or shared event table, and application 101 checks the MQ or event table to get notification. see paragraph [0087], wherein once the request is committed the system generates transaction log.);
identifying, based on the retrieved information, a transaction partially executed on a database node of the plurality of database nodes (Yuming, Fig. 5 & [0077] a transaction contain a set of statements/command, the system can process the statements in the transaction one statement/command by one. Therefore, when processing a commend/statement in the transaction this corresponds to identifying a transaction partially as claimed), the active transaction describing data staged for a record on the database node (Yuming, Fig. 5 elements 503a-c & [0077]: In steps 503a, 503b, and 503c it is determined whether the data operation involves inserting, updating or deleting a record respectively. Thus, a mutation or modification is made to a record according to the transaction); and
resolving, by the client computing device, the partially executed transaction (Yuming, see paragraph [0055], wherein the system can resolve blockchain transaction conflicts), the resolving comprising:
responsive to determining, based on the retrieved information, that the partially executed transaction is in a pre-commit state, rolling back the staged data (Yuming, see fig.6 steps 612, 620 which correspond to pre-commit state and step 626 corresponds to rolling back the staged data); and 
responsive to determining, based on the retrieved information, that the active transaction is in a post-commit state, committing the staged data to the record at the database node (Yuming, see fig.6 steps 611, 625 which correspond to post-commit state and step 629 corresponds to committing the staged data).
Yuming fails to explicitly disclose the limitations below.
Sawhney discloses identifying, based on the retrieved information, a transaction partially executed on a database node that has expired without being completed (Sawhney paragraph [0104], wherein if the metadata record is in a PENDING state (the step in fig5. Step 508, by determining the metadata is not committed this corresponds to after aborting the attempt to execute the transaction), the auditing process determines whether a threshold amount of time has lapsed. For example, the threshold may be specified in terms of days, hours, minutes, etc. with respect to the start time of the transaction. If the threshold time has not lapsed, then the transaction is not aborted. The threshold may be used to prevent prematurely aborting pending transactions…[0105] If the threshold time has lapsed, then the auditing process aborts the pending transaction (Operation 512)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yuming to include the missing limitations, as taught by Sawhney, since doing so would allow the system to ensure that only one consistent state is observed at a given point in time. If a write is committed by one storage client, then the written data is immediately viewable by other storage clients accessing the storage system (Sawhney; paragraphs [0006]).


Regarding claim 13, Yuming in view of Sawhney further disclose wherein the retrieved information includes an active transaction record (ATR) corresponding to the record (Yuming, see paragraph [0086], wherein updates the status field in working table 103 (the transactions/record in the table correspond to ATR), and modifies the current state of all records involved in the transaction to "pending delete".), and wherein identifying the partially executed transaction comprises: 
identifying an ATR entry for the partially executed transaction (Yuming, see paragraph [0045], wherein sate for a transaction corresponds to ATR entry as claimed. ).
Yuming fails to explicitly disclose the limitation below.
Sawhney discloses determining, using the ATR entry, that the transaction has expired without being completed (Sawhney, see fig.5 wherein step 508 check the state (ATR entry) if no committed state the system will go to step 510 to determine if transaction has expired). Motivation from claim 1 is applied.

Regarding claim 14, Yuming fails to explicitly disclose the limitation below.
Sawhney discloses wherein the ATR entry indicates the transaction is in an aborted state (Sawhney, see fig.5 wherein step 512 corresponds to the transaction is in an aborted state), and wherein identifying the partially executed transaction comprises:
identifying the data staged for the record on the database node (Sawhney, see paragraph [0022], wherein stage/status can be identified as claimed). Motivation from claim 13 is applied.

Regarding claim 15, Yuming in view of Sawhney further disclose wherein the staged data is a mutation stored in a set of virtual attributes of the record (Yuming, see paragraph [0041], wherein working tables (virtual attributes) are temporary tables that are created as copies of corresponding original tables that resemble the query tables, with additional status or state fields or columns appended to help manage potential transaction conflicts, and coordinate persisting data in to the database 111 with consensus voting in blockchain… [0078] In step 504, if the request is to insert new data, an insert operation is carried out and the corresponding table name is modified to working tables’ name. Thus, information related to the transaction is recorded and observed).

Regarding claim 16, Yuming discloses wherein the staged data is a hidden document stored on the database node (Yuming, see paragraph [0041, 0043], wherein working tables 104 (private tables corresponds to hidden document) are temporary tables that are created as copies of corresponding original tables that resemble the query tables, with additional status or state fields or columns appended to help manage potential transaction conflicts). 

Regarding claim 17, Yuming in view of Sawhney further disclose wherein the partially transaction is in a pre-commit state and the staged data is rolled back (Yuming, see fig.6 steps 612, 620 which correspond to pre-commit state and step 626 corresponds to rolling back the staged data), and wherein the steps further comprise:
after rolling back the staged data, reattempting to execute the partially executed transaction (Yuming, see paragraph [0100] and fig.6 wherein the process continues to acquire the next transaction (next command from the partially transaction) in the blockchain until all operations (from fig.6) in the block are processed).


Claims 18-20 are rejected under the same rationale and motivation as claims 1-3.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yuming (WIPO 2020/113314A1) “Yuming” in view of in view of Sawhney (US 20180121492) “Sawhney” and further in view of Greiner (US 20130339960 A1) “Greiner”.

Regarding claim 9, Yuming in view of Sawhney fail to explicitly disclose the limitation below.
Greiner discloses wherein the transaction has not expired, and wherein reattempting to execute the transaction comprises: delaying the reattempt to execute that transaction by a randomized time period (Greiner, see paragraph [0417], wherein For instance, at aborts 4-15, random delays (i.e., re-execution of the transaction is delayed a certain amount of time or a certain number of machine cycles, etc.) may be performed).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yuming in view of Sawhney to include the missing limitation, as taught by Greiner, since doing so would allow the system to safely update the same storage location, access to the location is serialized (Greiner; paragraphs [0004]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yuming (WIPO 2020/113314A1) “Yuming” in view of in view of Sawhney (US 20180121492) “Sawhney” and further in view of Lee (US 20170177697 A1) “Lee”.
 
Regarding claim 12, Yuming in view of Sawhney fail to explicitly disclose the limitation below.
Lee discloses wherein retrieving the information comprises:
periodically polling database nodes of the plurality of database nodes for information describing transactions (Lee, See paragraph [0004], wherein the coordinator node may periodically receive, or request and receive, such as at predetermined intervals, the transaction tokens maintained by the first and the at least a second worker nodes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yuming in view of Sawhney to include the missing limitation, as taught by Lee, since doing so would allow the system ensuring that database operations are carried out in a way that provides queries with accurate data, but without requiring so much coordination between hosts that the performance of the distributed system is significantly adversely affected. (Lee; paragraphs [0002]).




Conclusion
Related arts:
Hinckley (US 11144275 B1) discloses data distributor manages automatic synchronization of the folios across devices using centralized and distributed transaction logs The folios are synchronized with resiliency against failure in client devices. The folio and its constituents are interactively accessible through top-level, semi-transparent user interface. The media primitive and the tools may programmatically access local applications to automatically transfer user activities among users and devices.
Sharma (US 10983981 B1) discloses provide transactions having a high degree of conformance to ACID properties. A data element may be maintained as a versioned list, where each entry may comprise a timestamp and a value indicative of a corresponding version of the data element. The timestamp may be based at least in part on a vended time value. Timestamps may be monotonically increasing and unique across all entries in a distributed system. Conflicting updates to a data element may be detected directly, prior to the completion of involved transactions.
Chung (US 20120124563 A1) discloses apparatus for compiling software written to be executed on a microprocessor that supports at least one hardware transactional memory function is provided. A compiler that supports at least one software transactional memory function is adapted to include a runtime system that maps between the at least one software transactional memory function and the at least one hardware transactional memory instruction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165